Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 24 September 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1-3, 8, 10-14, 19, 21-23
Claims cancelled: 7, 17, 18
Claims added: none 
Claims currently pending: 1-6, 8-16, 19-23
Response to Arguments
Applicant argues that the previously applied prior art does not teach the newly amended claim features of requiring a user to login and providing user-specific functionality in the review of online advertisements within the system. However, Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims. Examiner notes that the grounds of rejection presented herein utilized an additional reference, Hahn,that discloses that a user must login to the online advertisement review system and that the online advertisement review system discloses user-specific functionality based on the user's login information. Therefore, the claims are found to not be patent eligible and the grounds of rejection, duly modified to account for amended claim language, is herein maintained.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10, 12-16, 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodheart et al. (Pub. #: US 2017/0316431 A1) in view of Coladonato et al. (Pub. #: US 2010/0145762 A1) in view of Friedlander (Pub. #: US 2007/0300179 A1) in view of Hahn et al. (Pub. #: US 2011/0313850 A1).
Claim 1:
A computer-implemented method comprising: requesting, by a processing system including a processor, an advertisement to be served to a plurality of user devices; receiving, by the processing system, in response to the request, metadata associated with the advertisement;
(Goodheart: a computer system with a processor and memory in 0092-0095, the server selects an advertisement in at least 0042-0044, provides a unique impression ID in 0044 and stores the ad impression data in at least 0044-0046)

retrieving, by the processing system, advertising data from stored data associated with a number of advertisements previously displayed on the plurality of user devices, the advertising 
(Goodheart: the "ad copy database" stores information about ad impressions in at least 0065 and that the "ad copy database" stores a "screenshot of the advertisement and the ad characteristics or metadata" in at least 0082 as seen from virtual desktops)
providing, by the processing system, a graphical user interface to be displayed on a user device of the verified user, wherein the providing comprises: displaying on the graphical user interface a visual history of advertisements previously displayed by the plurality of user devices of the number of advertisements previously displayed;
(Goodheart: Figures 17-19, and 0085-0087)
receiving, by the processing system from the graphical user interface, a user selection by the verified user of a selected advertisement of the visual history of advertisements previously displayed; displaying, by the processing system, a visual representation of the selected advertisement, wherein the visual representation of the selected advertisement is captured by one or more of the plurality of user devices, wherein the visual representation includes the selected advertisement, as the advertisement was displayed by the plurality of user devices including information about context, positioning, sizing, formatting, or a combination of these, as the selected advertisement was presented by the plurality of user devices so the verified user can see how the selected advertisement was displayed on a particular user device;
(Goodheart: Figures 17-19, and 0085-0087 with the user using a mouse-over gesture display more detail including metadata in 0086)
providing, by the processing system, for display to the verified user in the graphical user interface, metadata associated with the advertisements previously displayed by the user device of the verified user, 
(Goodheart: Figures 17-19, and 0085-0087 with the user using a mouse-over gesture display more detail including metadata in 0086 and that the database stores "diagnostic information" (0006 of the specification details this as "underlying ad markup (HTML) or information about the request and response to/from the server that provided the ad") in at least 0065 with the teaching of "…the ad copy database 502 also stores ad impression data, creative records, and other metadata")

Goodheart teaches in 0065 that the ad copy database is used to "reproduce the advertisement for later review by advertisers and marketing personnel". Goodheart does not appear to teach, "providing, by the processing system, an interface control configured to allow the impression seller to ban the advertisement from being displayed on the plurality of user devices; and in response to receiving an interaction with the interface control to ban the advertisement, sending, by the processing system an instruction to an advertising platform to prevent the advertisement from being served." However, Coladonato teaches a technique of allowing an advertisement reviewer to issue a ban on particular advertisements in at least Figure 4 and 0147, 0154, and 0155.
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to apply the technique of allowing an advertising reviewer to ban a specific advertisement from appearing using their system as taught by Coladonato to the advertisement review system of Goodheart. Motivation to combine the references comes from the fact that both describe systems that include advertisement review. Furthermore, motivation to combine Coladonato with Goodheart comes from encouraging "publishers and advertisers" to participate in an 
Goodheart teaches capturing screenshots of actual advertisement presentations in at least 0085-0087 using virtual machines, but does not appear to specify that the screenshots are captured on end user devices. However, Friedlander teaches a technique that captures screenshots of end user devices and the applications being used on the end user devices in at least 0029, 0067.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of using screenshots of actual end users as taught by Friedlander in place of the simulated usage and screenshots as taught Goodheart. Motivation to do so comes from the desire to know of the real-world usage of the user's software, which in this case is the displaying of advertisements (Friedlander: 0009-0011).
As for: "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the online advertisement review system of Goodheart with the user-specific functionality provided by the online advertisement review system as taught by Hahn in order to 
Claims 2 and 13:
 Goodheart teaches that client devices can be mobile devices in at least 0031. Goodheart does not make explicit that the search interface is provided to a mobile device. However, Goodheart does state that the ad search interface can be provided in a browser in at least 0085-0087.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to present the ad search interface in a browser of Goodheart on a mobile device as taught by Goodheart. Motivation to do so comes from the knowledge of one of ordinary skill in the art that mobile devices can display browser-based content and that Goodheart discloses that the client device "includes a web browser" (Goodheart: 0031).
Claims 3 and 14:
further comprising providing for display, by the processing system in the graphical user interface, a date and time at which an auction occurred, a purchaser of an impression, a seller of an impression, or all of these.
(Goodheart: 0006, 0065, 0068, 0078, "[0081] Referring now to FIGS. 13A and 13B, one embodiment of a method 1300 for generating an ad search result interface will be described. The method 1300 begins by receiving 1302 a search query, performing a search on the ad copy database 502, and returning result ads. Then the method 1300 defines 1304 n, the number of columns of tiles for the user interface. In one embodiment, n equals 3 or 4. The method 1300 continues by sorting 1306 the result ads by a key or other common parameter of the ads. In one embodiment, the key is set to be a default of the date and time of the most recent impression for the ads….", and "[0082]…Next the method 1400 captures 1410 a screenshot of the advertisement and the ad characteristics or metadata. In one embodiment, the ad characteristics or metadata include the dimension of the ad, HREFs, SWF, file format and other metadata. The 
Claims 4 and 15:
wherein the visual representation comprises a screenshot including the advertisement and at least a portion of an area surrounding the advertisement.
(Goodheart: 0082, 0083)
Claims 5 and 16:
Goodheart teaches capturing screenshots of actual advertisement presentations in at least 0085-0087 using virtual machines, but does not appear to specify that the screenshots are captured on end user devices after a fixed delay. However, Friedlander teaches a technique that captures screenshots of end user devices and the applications being used on the end user devices in at least 0029, 0067 and after a fixed delay in at least 0070.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of using screenshots of actual end users as taught by Friedlander in place of the simulated usage and screenshots as taught Goodheart. Motivation to do so comes from the desire to know of the real-world usage of the user's software, which in this case is the displaying of advertisements (Friedlander: 0009-0011).
Claims 8 and 19:
receiving, at the processing system from the user device of the verified user, an indication of an interaction from the verified user; and enabling, by the processing system, the graphical user interface in response to the interaction.
(Goodheart: Figure 17, 18, 19, 0085-0087)
Claims 9 and 20:
wherein interaction comprises at least one of a gesture on a touch-based input device and a selection of an interface control graphically overlaid on the advertisement.
(Goodheart: Figure 17, 18, 19, 0085-0087)
Claims 10 and 21:
wherein the providing for display, in the graphical user interface, the metadata associated with the advertisements previously presented by the plurality of user devices, comprises providing for display information about advertisement creatives being served on an inventory of impressions of the verified user, wherein the verified user is an impression seller.
(Goodheart: 0006, 0065, 0068, 0078, "[0081] Referring now to FIGS. 13A and 13B, one embodiment of a method 1300 for generating an ad search result interface will be described. The method 1300 begins by receiving 1302 a search query, performing a search on the ad copy database 502, and returning result ads. Then the method 1300 defines 1304 n, the number of columns of tiles for the user interface. In one embodiment, n equals 3 or 4. The method 1300 continues by sorting 1306 the result ads by a key or other common parameter of the ads. In one embodiment, the key is set to be a default of the date and time of the most recent impression for the ads….", and "[0082]…Next the method 1400 captures 1410 a screenshot of the advertisement and the ad characteristics or metadata. In one embodiment, the ad characteristics or metadata include the dimension of the ad, HREFs, SWF, file format and other metadata. The scraping completes by posting 1412 the ad screenshot, URL and other metadata for server-side processing by the analytics server 104. For example, the posted information may include the URL of the ad, a page identifier, then had identifier, X and Y dimensions of the ad, and ad type and flash variables. The method 1400 processes 1414 the ad, the URL and the metadata at the analytics server 104. The method 1400 continues by writing 1416 this information to the ad copy database 502 that may be a canonical database, for example. In one embodiment, the ad copy database 502 may hold millions of records corresponding to different advertisements ordered by impression identifier and advertising identifier…")
Claim 12:

(Goodheart: a computer system with a processor and memory in 0092-0095, the server selects an advertisement in at least 0042-0044, provides a unique impression ID in 0044 and stores the ad impression data in at least 0044-0046)

providing, by the processing system, for display on a user device of an impression seller, a graphical user interface comprising a visual history of advertisements previously displayed by the plurality of user devices, including a visual representation of the advertisement, wherein the visual representation of the advertisement is captured by one or more of the plurality of Goodheart: Figures 17-19, 0065, and 0085-0087)
wherein the visual representation includes the advertisement, as the advertisement was presented by the plurality of user devices including information about context, positioning, sizing, formatting or a combination of these, wherein the visual representation is stored at the user device of the impression seller, wherein the providing further comprises providing, for display in the graphical user interface, metadata associated with the advertisements previously displayed by the user device, 	(Goodheart: Figures 17-19, and 0085-0087 Examiner notes that a screenshot itself contains information about the "context, positioning, sizing, formatting and that the display of the screenshot on a user device requires that the screenshot is stored at the presentation device at least in display memory. The user using a mouse-over gesture display more detail including metadata in 0086)

(Goodheart: Figures 17-19, and 0085-0087 with the user using a mouse-over gesture display more detail including metadata in 0086 and that the database stores "diagnostic information" (0006 of the specification details this as "underlying ad markup (HTML) or information about the request and response to/from the server that provided the ad") in at least 0065 with the teaching of "…the ad copy database 502 also stores ad impression data, creative records, and other metadata")

Goodheart teaches in 0065 that the ad copy database is used to "reproduce the advertisement for later review by advertisers and marketing personnel". Goodheart does not appear to teach, "providing, by the processing system, to the user device, an interface control configured to allow the impression seller to ban the advertisement from being displayed on the plurality of user devices, wherein the providing an interface control comprises retrieving an ad 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to apply the technique of allowing an advertising reviewer to ban a specific advertisement from appearing using their system as taught by Coladonato to the advertisement review system of Goodheart. Motivation to combine the references comes from the fact that both describe systems that include advertisement review. Furthermore, motivation to combine Coladonato with Goodheart comes from encouraging "publishers and advertisers" to participate in an advertisement system by providing them greater "over the distribution of advertisements" (Coladonato: 0003).
Goodheart teaches capturing screenshots of actual advertisement presentations in at least 0085-0087 using virtual machines, but does not appear to specify that the screenshots are captured on end user devices. However, Friedlander teaches a technique that captures screenshots of end user devices and the applications being used on the end user devices in at least 0029, 0067.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of using screenshots of actual end users as taught by Friedlander in place of the simulated usage and screenshots as taught Goodheart. Motivation to do so comes 
As for: "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the online advertisement review system of Goodheart with the user-specific functionality provided by the online advertisement review system as taught by Hahn in order to provide each user only with the information and functionality that that user is permitted access to. Motivation to do so comes from both Goodheart and Hahn being directed towards review of online advertisement campaigns and because analyzing advertisement traffic and inventory can "increase brand safety, quality, and value of display advertising inventory" (Hahn: 0035).
Claim 23:
A non-transitory, machine-readable storage medium, comprising executable instructions, which when executed by a processor of a processing system, causes the processor to facilitate performance of operations, the operations comprising: 
(Goodheart: a computer system with a processor and memory in 0092-0095, the server selects an advertisement in at least 0042-0044, provides a unique impression ID in 0044 and stores the ad impression data in at least 0044-0046)
producing a graphical user interface on a user device of the verified user, the graphical user interface comprising a visual history of advertisements previously displayed by the plurality of user devices, including a visual representation of the advertisement, wherein the visual representation of the advertisement is captured by one or more of the plurality of user devices,
(Goodheart: Figures 17-19, 0065, and 0085-0087)
wherein the visual representation includes the advertisement, as the advertisement was presented by the plurality of user devices including information about context, positioning, sizing, formatting or a combination of these, wherein the visual representation is stored at the user device of the verified user, wherein the producing further comprises producing, for display in the graphical user interface, metadata associated with the advertisements previously displayed by the user device, 
(Goodheart: Figures 17-19, and 0085-0087 Examiner notes that a screenshot itself contains information about the "context, positioning, sizing, formatting and that the display of the screenshot on a user device requires that the screenshot is stored at the presentation device at least in display memory. The user using a mouse-over gesture display more detail including metadata in 0086)
wherein the producing for display the metadata comprises displaying a respective unique identifier associated with each respective impression of the advertisement as the advertisement was served to the plurality of user devices and 
Goodheart: Figures 17-19, a unique impression ID in 0044, and 0085-0087 with the user using a mouse-over gesture display more detail including metadata in 0086 and that the database stores "diagnostic information" (0006 of the specification details this as "underlying ad markup (HTML) or information about the request and response to/from the server that provided the ad") in at least 0065 with the teaching of "…the ad copy database 502 also stores ad impression data, creative records, and other metadata")

Goodheart teaches in 0065 that the ad copy database is used to "reproduce the advertisement for later review by advertisers and marketing personnel". Goodheart does not appear to teach, "providing, to the user device, an interface control configured to allow the impression seller to ban the advertisement from being displayed on the plurality of user devices, wherein the providing an interface control comprises retrieving an ad profile for the advertisement, wherein the ad profile stores a status value and wherein the status value has a default value of trusted allowing the advertisement to be served, and wherein the interface control allows the impression seller to change the status value from the default value to a status value of banned preventing the advertisement from being served; and in response to receiving from the user device an indication an interaction with the interface control to ban the advertisement, sending an instruction to an advertising platform to prevent the advertisement from being served." However, Coladonato teaches a technique of allowing an advertisement reviewer to issue a ban 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to apply the technique of allowing an advertising reviewer to ban a specific advertisement from appearing using their system as taught by Coladonato to the advertisement review system of Goodheart. Motivation to combine the references comes from the fact that both describe systems that include advertisement review. Furthermore, motivation to combine Coladonato with Goodheart comes from encouraging "publishers and advertisers" to participate in an advertisement system by providing them greater "over the distribution of advertisements" (Coladonato: 0003).
Goodheart teaches capturing screenshots of actual advertisement presentations in at least 0085-0087 using virtual machines, but does not appear to specify that the screenshots are captured on end user devices. However, Friedlander teaches a technique that captures screenshots of end user devices and the applications being used on the end user devices in at least 0029, 0067.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of using screenshots of actual end users as taught by Friedlander in place of the simulated usage and screenshots as taught Goodheart. Motivation to do so comes from the desire to know of the real-world usage of the user's software, which in this case is the displaying of advertisements (Friedlander: 0009-0011).
As for: "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the online advertisement review system of Goodheart with the user-specific functionality provided by the online advertisement review system as taught by Hahn in order to provide each user only with the information and functionality that that user is permitted access to. Motivation to do so comes from both Goodheart and Hahn being directed towards review of online advertisement campaigns and because analyzing advertisement traffic and inventory can "increase brand safety, quality, and value of display advertising inventory" (Hahn: 0035).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goodheart et al. (Pub. #: US 2017/0316431 A1) in view of Coladonato et al. (Pub. #: US 2010/0145762 A1) in view of Friedlander (Pub. #: US 2007/0300179 A1) in view of Hahn et al. (Pub. #: US 2011/0313850 A1) in view of Clapp et al. (Pub. #: US 2014/0229271 A1)
Claim 6:
Goodheart does not appear to specify presenting a visual representation of the advertisement as captured by user devices using a software development kit. However, Clapp teaches taking a screenshot of an advertisement as presented on a user device in at least 0029 and 0067 including a software development kit in at least 0028, 0037, and 0067.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of using screenshots using an SDK as taught by Clapp in place of the simulated usage and screenshots as taught by Goodheart. Motivation to do so comes from the desire to know of the real-world usage of the user's software, which in this case is the displaying of advertisements (Friedlander: 0009-0011).
Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goodheart et al. (Pub. #: US 2017/0316431 A1) in view of Coladonato et al. (Pub. #: US 2010/0145762 A1) in view of Friedlander (Pub. #: US 2007/0300179 A1) in view of Hahn et al. (Pub. #: US 2011/0313850 A1) in view of Sotelo (Pub #: US20150051968 A1).
Claims 11 and 22:
Goodheart teaches in 0065 that the ad copy database is used to "reproduce the advertisement for later review by advertisers and marketing personnel". Goodheart does not appear to teach, "wherein the interface control is further configured to allow the impression seller to ban other advertisements associated with a brand of the advertisement from being displayed on the plurality of user devices, responsive to the verified user being an impression seller" However, Coladonato teaches a technique of allowing an advertisement reviewer to issue a ban on particular advertisements in at least Figure 4 and 0147, 0154, and 0155.
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to apply the technique of allowing an advertising reviewer to ban a specific advertisement from appearing using their system as taught by Coladonato to the advertisement review system of Goodheart. Motivation to combine the references comes from the fact that both describe systems that include advertisement review. Furthermore, motivation to combine Coladonato with Goodheart comes from encouraging "publishers and advertisers" to participate in an advertisement system by providing them greater "over the distribution of advertisements" (Coladonato: 0003).
Coladonato does not appear to make explicit banning an ad by the ad's brand. However, Sotelo teaches filtering advertisements by brand in at least [0072].
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the advertisement review and banning system of Coladonato with the method of filtering advertisements by brand as taught by Sotelo. Motivation to do comes from the knowledge in the art that particular brands can be damaging to a publisher's own brand simply by the association of the two brands (Sotelo [0072]).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the online advertisement review system of Goodheart with the user-specific functionality provided by the online advertisement review system as taught by Hahn in order to provide each user only with the information and functionality that that user is permitted access to. Motivation to do so comes from both Goodheart and Hahn being directed towards review of online advertisement campaigns and because analyzing advertisement traffic and inventory can "increase brand safety, quality, and value of display advertising inventory" (Hahn: 0035).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688